Citation Nr: 1819083	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ORDER

Entitlement to TDIU is granted.


FINDING OF FACT

The Veteran's service-connected disability, PTSD, which is rated as 70 percent disabling, precludes gainful employment consistent with his education and occupational experience.


CONCLUSION OF LAW

The criteria for the grant of TDIU have been met. 38 U.S.C. §§ 5110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served on active duty from August 1975 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a May 2016 decision, the Board found that the issue of TDIU has been raised by the record, and remanded the issue of TDIU to the RO for further development.

The issue of tinnitus is REMANDED to the Agency of Original Jurisdiction (AOJ).

TDIU

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted.  38 C.F.R. § 4.16 (2017).  The record indicates that the Veteran has not been gainfully employed since 2010.  See December 2016 TDIU claim.

VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe that they prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  

Service connection is in effect for posttraumatic stress disorder with alcohol and polysubstance abuse (PTSD), evaluated at 70-percent disabling.  The criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16 (a) have therefore been met.

The remaining question is whether the Veteran's service-connected disability renders him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

VA treatment records dated December 2002 to August 2014 show that the Veteran was noted as having poor judgment, and not being willing or able to maintain employment.  The Veteran has had two suicide attempts, both by drug overdose. The Veteran experienced several periods of homelessness and unemployment.

VA treatment records dated May 2005 reveal that the Veteran was severely depressed and suicidal.  The physician noted episodic use of cocaine, alcohol, opiates, and cannabis.  The Veteran reported stress of chronic mental illness, financial problems, relationship issues, relocation, and sporadic employment.  The Veteran was noted as having low self-esteem, being oversensitive, and having no leisure activities or hobbies.  The Veteran was also noted as displaying poor concentration, having poor insight and judgment, and not being able or willing to work.

VA treatment records dated January 2012 through March 2012 show that the Veteran was unemployed and homeless, and living in domiciliary care.  The Veteran reported that he worked as a union pipefitter but was laid off.  The Veteran reported depression, anxiety, racing thoughts, and having nightmares. He stated that he had problems with prescription pain medication, "other substances," and alcohol. The Veteran also reported that he was not sleeping well, waking up approximately three or four hours after falling asleep.

Since 2012, the Veteran has been engaged with multiple intensive outpatient treatment programs addressing housing, vocational rehabilitation, mental health, and substance abuse concerns.

The Veteran was afforded a VA examination in January 2013.  The examiner concluded that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The Veteran reported that he was subsequently a union pipefitter but lost his job in the economic downturn.  He stated that his mental health had diminished during that time.  He expressed interest in becoming a peer counselor for male victims of military sexual trauma (MST).  The Veteran reported that he was sober since August 2012, and attended several AA support groups during the week, and that he participated in group and individual counseling.  The examiner opined that the PTSD symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.

VA treatment records from an August 2014 mental health progress report noted the same symptoms as the January 2013 VA examination.  The physician noted that no new risk factors relevant to suicide or homicide were reported.  The physician also noted that the Veteran "has demonstrated significant difficulty in adapting to stressful circumstances within the past year."  The physician stated that the Veteran demonstrated experiencing episodes of acute, intense, mood dysregulation often with rapid onset, triggered by stressors that may objectively be considered minor.  The Veteran reported that he had been enrolled in a graduate program since January 2014, but had been unable to complete it due to issues with concentration, stress management, and anxiety.  He also reported that he had only been able to work sporadic, short-term jobs in the trades/construction, because the environment served as a trigger and exacerbator of his mood disorder, promoted a culture of substance abuse, and was isolating.  The Veteran reported issues with short-term memory that impacted his ability to encode and retain new information, as well as issues with long-term memory.  The Veteran reported that he had strong reactions to what he perceived as injustice, and this has resulted in physical and verbal altercations with others.

Records show that the Veteran worked as a pipe fitter from February 2004 to December 2008 and a plumber from May 2009 to June 2010.  He stated that he has obtained a college degree.  See December 2016 TDIU claim.     

Records show that the Veteran was authorized to complete an online master's degree in nonprofit administration at a local university for enrollment from January 2014 to May 2016, paid for by VA.  See Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification of Status, January 2014.     

Records also show that the Veteran received a VA educational allowance for vocational/technical post-high school training.  See Education Award, February 2015.  He attended an Office Computer and Administrative Skills Training program at the Goodwill from January 2015 to March 2016, for which VA paid.  The records show that he missed training regularly.  See Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification of Status, January 2015 to March 2016.  

May 2016 record shows that the Veteran related that he was working two jobs, as a gardener and as an assistant in a sales store.  He was looking for employment in a suitable area.  He related that he was doing fine medically, and continued to be sober.  See Employment Adjustment Allowance Authorization, May 2016.

The Veteran underwent a VA vocational consultation in October 2016.  He was found to be eligible for VA vocational services, and to have a severe employment handicap.  The counselor noted that the Veteran was unemployed, and that he met the criteria for an employment handicap, as he has not overcome the effects of the employment impairment through further education, transferable skills, or obtaining and maintaining suitable work.  See Counseling Record - Narrative Report, October 2016.  

In a December 2016 statement, the Veteran stated that he had trouble concentrating, paying attention, and remembering, especially when under stress, that his mood could get pretty low and "things get severe."  He stated that he has been hospitalized at least a dozen times, and has trouble even with consistent access to care.  He stated that he was unable to complete even a semester of graduate school in 2014, and was unable to complete the six month computer/office skills training in 2015, "despite consistent effort and attendance for 11 months."  He related that he has been unable to find any opportunities for gainful employment that would accommodate his needs and abilities given his PTSD symptoms.   

Evidence shows that the Veteran has severe problems with maintaining both personal and professional relationships, and has significant difficulty in adapting to stressful circumstances.  He has been found to have a severe employment handicap by VA vocational rehabilitation services.  In addition, the Veteran suffers from a lack of trust of others, gets involved in physical and verbal altercations when he witnesses perceived "injustice," and is "triggered" by the isolating environment found in the workplace, and culture of substance abuse among the trades and construction occupations.  Symptoms of the Veteran's PTSD have also resulted in periods of dramatic substance abuse, and impaired his ability to succeed in academic pursuits.  In addition, the Veteran has recently attempted to pursue short-term jobs but was unable to maintain them.  The Veteran, however, is motivated to achieve some level of success professionally, as evidenced by his enrollment in a graduate program, his sense of accomplishment from previous employment, and desire to work with others who suffer from MST.  Significantly, the Veteran has had two suicide attempts, and at least one instance of clear suicidal ideation is noted in his VA treatment records.  However, in more recent VA treatment records the Veteran repeatedly denied homicidal or suicidal ideation.  He also reported that he was working two jobs, but there is no indication that those jobs constituted gainful employment.
The Veteran's previous work experience appears to exclusively involve performing physical labor.  There is no indication that he has ever held a sedentary or office-type job, or that he has completed the MA program or the office retraining program which he started.  This is important because according to the medical records and lay statements in the record, the Veteran experiences clinically significant occupational impairment (January 2013 VA examination) and to have a severe employment handicap which he would be unlikely to overcome (October 2016 VA vocational consultation).  The Veteran, demonstrated significant difficulty in adapting to stressful circumstances, experienced episodes of acute, intense, mood dysregulation often with rapid onset, triggered by stressors that may objectively be considered minor, and issues with concentration, stress management, and anxiety.  He has reported aggression at work, and significant psychiatric issues, sometimes culminating in suicide attempts.  The Veteran reported that he had been unable to complete a graduate program or work training due to his issues.  He also reported that he had only been able to work sporadic, short-term jobs in the trades/construction, because the environment served as a trigger and exacerbator of his mood disorder, promoted a culture of substance abuse, and was isolating.  The Veteran reported issues with short-term memory that impacted his ability to encode and retain new information.  In sum, the Veteran's PTSD symptoms prevent him from obtaining and maintaining gainful employment.

The medical professionals who have examined the Veteran agree that he exhibits those symptoms and that those symptoms impair him occupationally.  The Veteran highest level of education was college.  He then obtained training and work as a pipe fitter.  There is no indication in the record that the Veteran has the training, education, or experience that would render him able to maintain employment outside of trades/construction, or that he would be able to maintain sedentary office employment, or that he would be able to complete training leading to such employment.  Indeed, per the evidence of record, the Veteran was unable to complete a graduate program or work training, which would preclude him from most sedentary jobs such as office work.

The Board finds that the evidence supports a finding that the Veteran is not able to secure or follow substantially gainful employment.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Indeed, coupled with his education, work experience, and employment history, his service-connected PTSD is shown to cause significant impairment in the occupational area.  Thus, the criteria for the award of a TDIU have been met.


REMAND

The Veteran asserts that his tinnitus is related to his active service. 

The Veteran was afforded a VA audiological examination in January 2013.  The Veteran reported that his tinnitus had onset "at least 10 years ago."  The examiner was unable to render an opinion as to the etiology of the Veteran's tinnitus, as the claims file was not available for review. 

In February 2013, the same audiologist provided an opinion based on a review of the Veteran's claims file and the results of the January 2013 examination.  The examiner opined that the Veteran's tinnitus was not related to his military service, as the Veteran denied ear, nose, and throat trouble on multiple occasions while in active service, including at enlistment in May 1975, in November 1975, in September 1978, and on the separation examination in May 1979.   The examiner related that a September 1994 Reserves audiogram indicated hearing sensitivity thresholds within normal limits bilaterally.  The examiner also noted that there were no reports of tinnitus in the Veteran's service treatment records (STRs).  In addition, the examiner related that during the January 2013 examination, the Veteran reported that his tinnitus began 10 years ago, about 24 years post-military discharge.  The examiner explained that due to documented normal hearing thresholds at discharge and the reported onset of tinnitus (around 2003), the Veteran's tinnitus was less likely as not related to his military service.

In an October 2014 statement, the Veteran's representative referred to The Merck Manual, Nineteenth Edition, Ch. 46, Section 5, p. 419-420, which stated that "Subjective tinnitus may occur with almost any disorder affecting the auditory pathways.  The most common disorders are those that involve sensorineural hearing loss, particularly acoustic trauma."    

A VA audiological examiner reviewed the Veteran's records in June 2016.  The examiner stated that the Veteran's STRs indicated normal hearing bilaterally in May 1975 (induction examination), in November 1975, in September 1978, and at separation in June 1979.  A Reserves audiogram dated September 1994 also indicated hearing sensitivity thresholds within normal limits bilaterally.  There was no acoustic damage from service.  STRs were negative for complaints of tinnitus,    hearing loss or other ENT troubles on physical questionnaires.  In 2013, the    Veteran reported onset of tinnitus to be in 2003 which is too far distant (24 years from military service) to be attributed to military noise.  The examiner stated that there were many causes for tinnitus, such as excessive caffeine, nicotine, sodium, stress, anxiety, hypertension, medication side effects, ototoxicity, middle ear issues or acoustic neuromas, however in the absence of a hearing loss at service or complaints of tinnitus onset within a few years of separation, a nexus cannot be drawn from noise in 1979 to the occurrence of tinnitus symptoms in 2003.  

The June 2016 examiner did not address the medical literature mentioned by the Veterans' representative in the October 2014 statement.  As such, a remand is required for an addendum opinion.  Given the evidence outlined above, the file should be returned to the June 2016 VA examiner, if available, in order to obtain an addendum opinion clarifying the examiner's statements regarding the etiology of the Veteran's tinnitus.  Specifically, the examiner should state if The Merck Manual, Nineteenth Edition, Ch. 46, Section 5, p. 419-420, which states that "Subjective tinnitus may occur with almost any disorder affecting the auditory pathways.  The most common disorders are those that involve sensorineural hearing loss, particularly acoustic trauma" changes the examiner's opinion as to the etiology of the Veteran's tinnitus.     

In light of the fact that the Veteran is, as of this hereby decision, in receipt of a TDIU rating, the RO should contact the Veteran first before proceeding with further development to check if he wishes to proceed with his appeal.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative to ascertain whether he wishes to proceed with the appeal of these issues, as he is currently in receipt of a TDIU rating, or if he wishes to withdraw the claim (in writing, please).

2. If the Veteran wishes to proceed with the service connection claim, return the claims file to the examiner who conducted the June 2016 VA tinnitus examination for an addendum opinion, if available.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner should once again review the claims file and provide an addendum opinion clarifying if it at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus was caused by his active service, to include in-service hazardous noise exposure.  Specifically, the examiner should state if The Merck Manual, Nineteenth Edition, Ch. 46, Section 5, p. 419-420, which states that "Subjective tinnitus may occur with almost any disorder affecting the auditory pathways.  The most common disorders are those that involve sensorineural hearing loss, particularly acoustic trauma" changes the examiner's opinion as to the etiology of the Veteran's tinnitus.     

3. Readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate opportunity to respond.  Then, return the matter to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to: Veterans of Foreign Wars of the United States
  

Department of Veterans Affairs


